Citation Nr: 0033585	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  94-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left thumb. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to October 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a fracture of the left thumb and assigned a zero 
percent disability rating.

In October 1999, the Board adjudicated the issues of 
increased ratings for bilateral knee disorders and a right 
wrist disorder, and remanded the issue of an increased rating 
for residuals of a fracture of the left thumb for further 
development.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to the issue of an increased rating for residuals 
of a fracture of the left thumb has been obtained, and the 
veteran was afforded an examination.

2.  Since October 24, 1991, the veteran's fracture of the 
left thumb has not been manifested by any limitation of 
motion of the left thumb or wrist or by other disabling 
residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the left thumb have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5224 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that on May 2, 1989, the 
veteran sought treatment for a trauma to the left thumb.  X-
rays revealed a fracture.  The thumb was put in a splint.  He 
received follow-up treatment through June 1989.  On June 22, 
1989, physical examination revealed that there was no 
swelling.  The range of motion was good.  His thumb was 
neurologically intact.  X-rays revealed good healing.  The 
assessment was a healed fracture of the distal phalanx of the 
left thumb.  In December 1990, he underwent an evaluation by 
a Medical Board.  Physical examination did not reveal a left 
thumb disorder.

The veteran underwent a VA examination in July 1992.  He 
reported that his "right" thumb was sat on in April 1989 by 
another soldier, resulting in a fracture of the distal 
phalanx.  He indicated that the fracture was reduced and 
splinted for two months, and that it healed.  It was reported 
that the right thumb was also fractured again in April 1990, 
that time near the wrist.  Physical examination revealed that 
the range of motion of both wrists were the following: active 
flexion was to 60 degrees, active extension was to 50 
degrees, active medial deviation was to 40 degrees, and 
active lateral deviation was to 20 degrees.  The right and 
left grips were fifty-five and eighty pounds, respectively.  
X-rays of the left hand were normal.  The diagnosis was a 
fracture of the right thumb.

In an August 1992 rating decision, service connection was 
granted for residuals of a fracture of the left thumb.  A 
zero percent disability rating was assigned under Diagnostic 
Codes 5299-5224 (ankylosis of the thumb), effective October 
24, 1991, the day following separation from active service.  
Service connection was also granted for residuals of a sprain 
of the right wrist and thumb on the basis that the veteran 
sprained his right wrist in March 1990 and that he had 
chronic right wrist pain during active service.
 
The veteran was afforded another VA examination in March 
1993.  He reported that his left thumb was fractured in the 
spring of 1990 when someone sat on his hand.  Physical 
examination revealed no abnormalities of the left thumb.  He 
had full movement of the interphalangeal joint, and there was 
no marked tenderness.  The examiner reviewed the July 1992 X-
rays of the left hand.  It was indicated that the X-rays 
revealed slight flattening of the tip of the distal phalanx 
of the left thumb, and that the joints were normal.  With 
regard to the injury of the left thumb, the examiner noted 
that there was no obvious permanent disability related to 
that injury, either clinically or radiologically.  

At a March 1994 hearing before a hearing officer, the veteran 
testified that he had pain in the center joint of the left 
thumb.  He said that it was severely painful to pick up 
anything weighing more than fifteen pounds.  He described the 
pain as being a  seven on a scale from one to ten.  He noted 
that his left thumb was also weak.  He stated that he dropped 
things all of the time because of that thumb.  He said that, 
after he picked up something, he had numbness in that thumb 
for about an hour.  He reported that he had not had any 
treatment for that thumb.  Transcript. 

In September 1998, the veteran underwent another VA 
examination.  It was noted that he was right-handed.  
Physical examination revealed that he was able to make a fist 
bilaterally.  The distance where the tips of the left fingers 
could approximate the median transverse fold of the left palm 
was zero inches; in other words, he could touch the median 
transverse fold of the left palm with all digits.  His hand 
strength was normal bilaterally.  He could tie his shoes and 
fasten buttons without difficulty.  There was no further 
examination of the left thumb, and X-rays of the left hand 
were not taken.  A diagnosis as to a left thumb disorder was 
not made.   

In a November 1998 rating decision, the residuals of a 
fracture of the left thumb were solely rated under Diagnostic 
Code 5224.

In October 1999, the Board remanded the claim for another 
examination regarding the left thumb.

The veteran underwent the requested examination in January 
2000.  The examiner indicated that the claims file was 
reviewed.  It was noted that, right after the in-service 
fracture, he initially had marked reduction of motion of the 
left thumb and difficulty in the left wrist.  It was 
indicated that those symptoms had substantially declined.   
The veteran reported that he still had morning stiffness and 
some pain in the left thumb along with stiffness in the 
carpal-metacarpal joint, which resulted in limitation of 
motion.  

Physical examination revealed that the range of motion in the 
both wrists was the following: flexion was to 90 degrees, 
extension was to 90 degrees, and radial and ulnar deviations 
were to 35 degrees.  Abduction, adduction, flexion and 
extension of both thumbs were intact.  There was no ankylosis 
of the joints comprising the left thumb.  There was also no 
angulation or deformity.  There was no tenderness over 
palpation of the joints of the left thumb.  There was no 
atrophy or fasciculation of any of the thenar or hypothenar 
muscular structures.  The examiner indicated that the left 
thumb musculature was intact with normal flexion and 
extension and that the opponens function of the left thumb 
was intact.  The examiner noted that, while the veteran 
reported symptomatic residuals of the fracture of the left 
thumb, the current physical findings were based on the 
examination.  The examiner also indicated that radial and 
ulnar deviation, flexion, and extension in both wrists were 
intact with no tenderness over the carpal bones or the heads 
of the radius and ulna.   

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court"), addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case -- and a claim for an increased rating of a service 
connected disability.  Where entitlement to compensation has 
already been established, and an increase in disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, the rule of Francisco is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating schedule provides for 10 and 20 percent disability 
ratings for favorable or unfavorable ankylosis of the minor 
thumb, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2000).  With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, and, otherwise, the rating 
will be for unfavorable ankylosis.  38 C.F.R. § 4.71a (2000).

Limitation of motion of the wrist is evaluated under 
Diagnostic Code 5215.  If dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with the 
forearm, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2000).  The normal range of 
motion of the wrist is the following: dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (2000).  
 
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  That weakness 
is as important as limitation of motion, and a part that 
becomes disabled on use must be regarded as seriously 
disabled.  Also, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40 (2000).  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  38 C.F.R. § 4.45 (2000).  The Court has held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Unlisted disabilities requiring 
rating by analogy will be coded with the first two digits 
being from the schedule provisions for the most closely 
related body part and the last two digits being "99."  
38 C.F.R. § 4.29 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the RO satisfied 
the requirements of the new law, the veteran is not 
prejudiced by the Board proceeding with his case.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained the relevant 
medical and lay evidence and afforded the veteran medical 
examinations.  Thus, the Board finds that all evidence 
necessary for an equitable adjudication of the appellant's 
claim has been obtained and that the duty to assist the 
claimant is satisfied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

Since the veteran's appeal is from the rating decision that 
granted service connection for residuals of a fracture of the 
left thumb, consideration must be given to the applicability 
of "staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).

As for limitation of motion of the left thumb, at the time of 
the July 1992 VA examination the veteran was able accomplish 
a left hand grip.  The March 1993 VA examination report 
reveals that he had full movement of the interphalangeal 
joint of the left thumb, and that there was no marked 
tenderness.  The March 1993 examiner noted that there was no 
obvious permanent disability related to the in-service injury 
of the left thumb, either clinically or radiologically.  In 
September 1998, he was able to make a fist with the left 
hand, and his left thumb could touch the median transverse 
fold of the left palm.  The January 2000 VA examination 
report reflects that he complained of morning stiffness in 
the left thumb and carpal-metacarpal joint, which he said 
resulted in limitation of motion.  However, on examination, 
he was able to abduct, adduct, flex and extend his left 
thumb.  There was also no ankylosis in the left thumb.  In 
other words, the preponderance of the competent and probative 
evidence shows that, since October 24, 1991, the residuals of 
a fracture of the left thumb have not been manifested by any 
limitation of motion of the left thumb.  Therefore, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, a compensable 
rating under Diagnostic Code 5224 (ankylosis of the thumb) is 
not warranted.  

With regard to any limitation of motion of the left wrist, 
range of motion testing for the left wrist was done during 
all three VA examinations.  While the veteran reported during 
his January 2000 examination that he had some pain in the 
left wrist resulting in limitation of motion, there is no 
evidence from the three VA examinations that he has had 
dorsiflexion limited to 15 degrees or palmar flexion limited 
in line with his forearm.  Thus, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45, a compensable rating under 
Diagnostic Code 5215 (limitation of motion of the wrist) is 
not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  Specifically, X-rays taken in 
July 1992 of the left hand revealed that the joints were 
normal, and that there was merely a slight flattening of the 
tip of the distal phalanx of the left thumb.  Therefore, a 
rating under a diagnostic code pertaining to arthritis is not 
warranted.


ORDER

A compensable rating for residuals of a fracture of the left 
thumb is denied.




		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 

